USDC IN/ND case 2:20-cv-00157-PPS-APR document 32 filed 05/27/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 STEVEN G. BODNAR,

               Plaintiff,

                       v.                           CAUSE NO. 2:20-CV-157-PPS-APR

 LAKE COUNTY JAIL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Steven G. Bodnar, a prisoner without a lawyer housed at the Lake County Jail,

has now filed a third complaint in this case and a motion to add to that complaint. ECF

3; ECF 19; ECF 28; ECF 29. As I’ve explained to Bodnar previously (ECF 30), he cannot

add to a complaint because the local rules do not allow it. Northern District of Indiana

Local Rule 15-1 requires that a complaint be amended by “reproduc[ing] the entire

pleading as amended” and prohibits “incorporat[ing] any prior pleading by reference.”

Thus, the motion (ECF 29) will be denied. Furthermore, “[w]hen a plaintiff files an

amended complaint, the new complaint supersedes all previous complaints and

controls the case from that point forward [b]ecause a plaintiff’s new complaint wipes

away prior pleadings . . ..” Massey v. Helman, 196 F.3d 727, 735 (7th Cir. 1999). Thus, it is

the second amended complaint (ECF 28) and only the second amended complaint that is

currently before me.

       “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal
USDC IN/ND case 2:20-cv-00157-PPS-APR document 32 filed 05/27/20 page 2 of 4


pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief

       The second amended complaint names the Lake County Jail, Sheriff Oscar

Martinez, Warden Michael Zenk, Deputy Warden K. O’Connor, Deputy Warden Neary,

Sgt. Collins in classification, and “all departments of the Lake County Jail” as

defendants. ECF 28 at 1. It alleges generally that, in managing Covic-19, these

defendants have neglected his health and safety, but it does not allege how they have

neglected his health and safety and it does not state what any of the defendants did or

did not do to disregard his health and safety. Because the second amended complaint

does not state a claim, Bodnar’s request for preliminary injunctive relief must also be

denied.

       The second amended complaint again asks for counsel. Bodnar has now

requested counsel four times since he initiated this case on April 15, 2020. ECF 5; ECF

22; ECF 28; ECF 29. I’ve denied counsel in two separate orders, and I stand by my

previous rulings. ECF 18; ECF 30. Bodnar is more than capable of expressing himself in

writing. He simply needs to put all of his allegations against all of the defendants in a

single complaint, because when I am screening a complaint, I am only looking at that

document. I am not looking at the other dozens of items he has filed with the court –

just the most recent complaint. Furthermore, Bodnar is cautioned that filing repeated


                                             2
USDC IN/ND case 2:20-cv-00157-PPS-APR document 32 filed 05/27/20 page 3 of 4


requests seeking the same relief could result in him being fined, sanctioned or have his

filing ability restricted.

       In the interests of justice, I will give Bodnar one more opportunity to amend his

complaint. He may file one and only one more complaint between now and the current

deadline to amend his complaint of August 24, 2020. This should give Bodnar plenty of

time to organize his thoughts and produce one comprehensive document that tells me

everything he wants me to know. In doing so, he needs to imagine that he has not yet

communicated with me about his concerns related to Covid-19, and he needs to

document each of his concerns in that document as if he is telling his story for the first

time. He does not need to use legal jargon such as “negligence” or “deliberate

indifference” – he just needs to say what happened in his own words. He must explain

why he is including each defendant that he includes. It is not enough to simply say that

he is in their custody; he must explain what they did or did not do to jeopardize his

health or safety and how he was harmed by their actions or failure to act.

       The clerk will again mail Bodnar a blank prisoner complaint form with this cause

number on it. He needs to use that form. Once he files his new complaint, he must

patiently wait for a ruling before filing anything further.

       For these reasons, the court:

       (1) DENIES Steven George Bodnar’s motion to add to his complaint (ECF 29);

       (2) DENIES Steven George Bodnar’s requests for counsel (ECF 28; ECF 29);

       (3) DENIES Steven George Bodnar’s request for preliminary injunctive relief

(ECF 28);


                                             3
USDC IN/ND case 2:20-cv-00157-PPS-APR document 32 filed 05/27/20 page 4 of 4


       (4) DIRECTS the Clerk to put this case number on a blank Prisoner Complaint

form, Pro Se 14 (INND Rev. 2/20), and send it to Steven George Bodnar; and

       (5) GRANTS Steven George Bodnar until August 24, 2020, to file a fourth

complaint containing all of his claims, as explained above;

       (6) CAUTIONS Steven George Bodnar that filing multiple requests for the same

relief could result in him being fined, sanctioned, or restricted; and

       (7) CAUTIONS Steven George Bodnar that, if he does not respond by that

deadline, his case will be dismissed pursuant to 28 U.S.C. § 1915A, because the current

complaint does not state a claim.

       SO ORDERED on May 27, 2020.
                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
